Name: Commission Regulation (EEC) No 745/90 of 28 March 1990 amending Regulation (EEC) No 3990/89 fixing the quotas for 1990 applying to imports into Spain of milk and milk products from third countries
 Type: Regulation
 Subject Matter: international trade;  Europe;  processed agricultural produce
 Date Published: nan

 No L 82/22 Official Journal of the European Communities 29 . 3 . 90 COMMISSION REGULATION (EEC) No 745/90 of 28 March 1990 amending Regulation (EEC) No 3990/89 fixing the quotas for 1990 applying to imports into Spain of milk and milk products from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 491 /86 of 25 February 1986 laying down detailed rules concerning quantitative restrictions on imports into Spain of certain agricultural products from third countries ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 3 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3990/89 (3) fixes the quotas applying to imports into Spain of certain milk products from third countries for 1990 ; whereas Article 1 (2) of that Regulation sets a quota of 3 400 tonnes of cheese falling within CN code ex 0406, exclu ­ ding CN codes 0406 90 1 3 and 0406 90 1 5, from Switzer ­ land ; whereas the present reference to CN code 0406 90 15 also covers Sbrinz cheese, which was not with ­ drawn from the list of products subject to the supplemen ­ tary trade mechanism ; whereas that reference should accordingly be amended. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EEC) No 3990/89 is hereby replaced by the following : '2. The quotas for 1990 of products listed in Annex II to Regulation (EEC) No 491 /86 and falling within CN code ex 0406, with the exception, as regards imports from Switzerland, of Emmental cheese falling within CN code 0406 90 13 and Gruyere cheese falling within CN code ex 0406 90 1 5, shall be 3 400 tonnes.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 March 1990. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 54, 1 . 3 . 1986, p. 25. ft-OJ No L 293, 27 . 10 . 1988; p. 7. (3) OJ No L 380, 29 . 12. 1989, p . 42 .